Citation Nr: 0022315	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  99-06 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Service connection for residuals of ingrown toenails.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1961 and in the Air Force National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefit sought on 
appeal.  

In March 2000, the veteran testified at a hearing at the RO 
before the undersigned, who is a Member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2000).  


FINDING OF FACT

There is lay evidence of ingrown toenails in service, of 
treatment post-service, and of continuity of symptomatology 
of a condition susceptible of lay observation, and the 
veteran's claim is plausible.


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of entitlement to service connection for residuals of ingrown 
toenails, and the Department has not yet satisfied its duty 
to assist.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Other than a Report of Medical Examination for enlistment in 
the National Guard in May 1978, the veteran's service medical 
records have not been located.  This medical examination 
found the veteran's feel to be normal.  On his Report of 
Medical History, the veteran stated that his health was good 
and denied foot trouble, and all other significant medical or 
surgical history.  

The veteran filed his original application for compensation 
in June 1993.  He did not mention a foot disorder.

A private hospitalization report from Jeff Anderson Regional 
Medical Center in Meridian, Mississippi, in November 1985 
indicated that the veteran had been briefly admitted for a 
painful right thigh infection and suspected deep vein 
thrombophlebitis.  The final diagnostic impression was 
ascending lymphangitis; rule out deep vein thrombophlebitis.  
Examination of the extremities revealed a dried scaly rash on 
the right knee with area of cellulitis extending up the right 
thigh.  There was no mention of any type of foot condition.  

In July 1993, the veteran underwent a VA orthopedic 
examination, primarily because he had claimed service 
connection for a back condition.  He was observed to walk 
with a satisfactory gait pattern.  His feet were not 
specifically examined.  

In January 1999, the veteran claimed service connection for 
severe ingrown toenails.  In connection with that claim, the 
RO associated VA outpatient treatment records, dating from 
July 1998 to May 1999, with the file.  In April 1999 the 
veteran underwent a routine examination for his non-insulin-
dependent diabetes.  Examination of his feet disclosed no 
skin breaks, pedal pulses of 3+, and intact sensation.  There 
was no reference to ingrown toenails or residuals of ingrown 
toenails.  

Received in January 2000 were seven letters from friends and 
relatives.  Two of the letters, one of which was from a 
registered nurse, did not refer at all to the veteran's feet.  
The other letters mentioned the writers had known the veteran 
to suffer pain in his feet, trouble with his feet, or 
problems with his feet for a long time.  His wife said he had 
had such trouble for 20 years.  None of the individuals 
described the foot condition with any degree of specificity.  

During his March 2000 hearing before the undersigned Member 
of the Board, the veteran testified that he first had trouble 
with ingrown toenails during the late 1950s while he was 
stationed at Craig Air Force Base in Alabama.  He claimed 
that the toenails of both big toes had become infected and 
had to be treated by a physician.  As a result, he had been 
given light duty several times.  Despite this treatment, he 
had had infections all during service.  Several weeks after 
his discharge, he had seen a Dr. Parker, located in Butler, 
Alabama, who removed both big toenails.  The veteran stated 
that, to the present day, he is still prone to toenail 
infections, although he denied having any infections at the 
time of the hearing.  He maintained that, even though he does 
not have toenails, every so often part of the toenails would 
grow into the skin and that he would remove them himself, 
with subsequent treatment with an ointment.  He had not seen 
a physician for this condition since shortly after service.  


II.  Legal Analysis

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp.2000); 38 C.F.R. § 3.303 (1999).  
The initial question which must be answered is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  To be well 
grounded, a claim must be "plausible;" that is, it must be 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § 5107(a).  
Epps v. Gober, 126 F. 3d 1464 (1997), adopting the definition 
in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  The 
evidentiary threshold for a well grounded claim is very low.  
Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000).  A 
claim which is not well grounded precludes the Board from 
reaching the merits of a claim.  Boeck v. Brown, 6 Vet. App. 
 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

The veteran's hearing testimony and the lay testimony from 
several individuals that the veteran has suffered over the 
years from some type of problem with his feet is plausible.  
The veteran is also competent to say that he had a problem 
with his toenails in service.  He is not competent to 
diagnose that problem, but he has said that his toenails were 
removed, and he is competent to have observed that treatment.  
He has testified that he does not have big toenails now, and 
he is competent to observe that.

Presuming the veteran's testimony to be credible, his claim 
is plausible.  However, medical evidence is needed to make a 
determination on the merits, and remand of the issue on the 
merits is required.


ORDER

The veteran's claim of entitlement to service connection for 
residuals of ingrown toenails is well-grounded, and to that 
extent, the appeal is granted.


REMAND

The Board is lacking sufficient clear medical evidence to 
decide this claim on the merits.  For instance, the veteran 
has said that his big toenails were removed, but that they 
grow back, and he removes them by himself.  There is no 
reference to ingrown toenails or missing toenails in the 
veteran's medical records, so a medical examination would be 
helpful.

The appellant has testified that his big toenails were 
removed shortly after his active military service by Dr. 
Parker at Butler Clinic in Butler, Alabama.  Ask the veteran 
to provide the doctor's full name and the address of the 
clinic, as well as a release for his treatment records.  
Request the records of the appellant's treatment there.  If 
the request for records is not successful, notify the 
appellant so that he may obtain and present the records 
himself, as they are important in connection with his claim.

When the records of this treatment are associated with the 
file, or if it is apparent that they are unavailable, 
schedule the veteran for a VA examination of his feet.  The 
examiner is to review the claims file and the veteran's 
treatment records.  The examination is important to identify 
whether the veteran has current residuals of ingrown toenails 
and what they are, and whether it is possible to determine 
the date of onset of the ingrown toenails or removal of 
toenails.  Also, it is noted that the veteran has diabetes, 
and whether any foot symptomatology is associated with that 
or any other medical condition, rather than ingrown toenails, 
should be indicated.

Accordingly, in order to assist the appellant, the claim is 
remanded for the following:

1.  Ask the veteran to provide the 
complete name of the doctor, the clinic 
address, and the dates of treatment for 
Dr. Parker of the Butler Clinic in 
Butler, Alabama.  When the veteran has 
provided sufficient information to locate 
the doctor and a signed release, request 
the records of treatment of the veteran 
for residuals of ingrown toenails.  If 
any request for private treatment records 
is unsuccessful, notify the veteran of 
his ultimate responsibility to submit 
evidence in support of his claim, and 
give him an appropriate period to obtain 
and present those records.  See 38 C.F.R. 
§ 3.159(c) (1999).

2.  Schedule the veteran for an 
appropriate examination of his feet.  The 
claims file is to be made available to 
the examiner to review prior to the 
examination, and the examiner is asked to 
indicate in the examination report that 
he or she has reviewed the claims file.  
The examiner is asked to identify any 
residuals of ingrown toenails, and, if it 
is possible to do so, to render an 
opinion as to the date of onset of any 
such residuals.  Is it at least as likely 
as not that any condition affecting the 
veteran's great toes is a residual of 
recurrent ingrown toenails in service, as 
opposed to any other condition, to 
include diabetes mellitus?  

In order to evaluate this claim, the 
Board requires a clear understanding of 
the state of the veteran's toes.  The 
veteran has said that his great toenails 
were removed after his military service, 
but that they grow back, or grow back 
partially.  The examiner is asked to 
describe, if the veteran's toenails have 
been removed, whether it is possible for 
them to grow back.  Is there any evidence 
of the nails having grown back and having 
been repeatedly removed?  Is there any 
evidence of repeated infections of the 
toes, attributable to either ingrown 
toenails or removal of the nails?

3.  After completion of the above, review 
the veteran's claims file and assure that 
the development is complete and 
informative.  Readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case and give them an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 
- 6 -


- 1 -


